DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed July 13, 2022 in response to the Office action dated April 13, 2022. 
Claims 1, 7, 12, 17, and 18 have been amended.  Claims 1-18 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 5/19/22 have been considered by the examiner.
Specification
In view of Applicant’s amendment, objections to the specification are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et. al. U.S. Patent Pub No. 2015/0261671 (hereinafter Chu) in view of Kryvaltsevich et. al. US Patent No. 2017/0285945 (hereinafter Kryvaltsevich).
Regarding Claim 7, Chu teaches a controller for use in a flash memory to control the flash memory and manage a garbage collection (GC) operation on the flash memory, comprising: a storage unit, arranged to store information and program codes (Fig.1, Para17-18 "The data storage device 120 may comprise a flash memory 130 and a controller 140, wherein the controller 140 may control access to the flash memory 130 according to the commands from the host 110."); 
	a processing unit, operable to execute the program codes to be arranged to: calculate an overall spare area in a flash memory (Fig.1, 2A-2B; Para9-10 "The data storage device comprises: a flash memory, comprising a spare block pool, and a data block pool, wherein the spare block pool comprises a plurality of spare blocks, and the data block pool comprises a plurality of data blocks" Para18-19), which includes a spare area in a plurality of spare blocks in the flash memory and at least two of a spare area in one or more target blocks to which user data of host write commands is being written, a spare area in one or more destination blocks to which valid data of the GC operation is being written and a spare area in a source block from which valid data of the GC operation is being read (Fig.2A-2B; Para10-11 "The garbage collection method comprises the steps of: receiving target data from the host and writing the target data to a current data block of the data blocks; sorting an erase count of each data block when performing a wear-leveling process to write the target data;" Para24-25 "the controller 140 may set the data moving information for the wear-leveling process, wherein the data moving information comprises the clean source block having the smallest valid page number" Para19 “In an embodiment, the controller 140 may calculate the number of total valid pages in each of the data blocks 161-16m to obtain a valid page number, and record the valid page number of the data blocks 161-16m to a valid number table” by calculating valid pages, Chu implicitly determines how many pages in each block (target, source, destination) contains either no data, or that contain data is already written).
	However, Chu fails to teach but Kryvaltsevich teaches determine an adjustment factor according to the overall spare area; and perform the GC operation on the source block according to a GC-to-host base ratio and the adjustment factor (Fig.6, 7A,B Para7-9 "calculating a garbage collection (GC)/HOST ratio based on at least a part of invalid count of GC blocks and valid count of GC blocks" Para120-122)(Fig.1,2; Para62-65 "The write amplification (WA) is defined as follows :WA- (Total amount of data written to SSD)/ (Total amount of data written to SSD from host; Fig.6, 14 Para102-104 "The ratio between the HOST and BGC can be represented by a write amplification factor Al' or an effective write amplification eWA, wherein eWA=l/A" Para125-128, 161-162).
	Chu and Kryvaltsevich are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Chu, and incorporating the adjustment factor, as taught by Kryvaltsevich.
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Kryvaltsevich (para5-9).
Regarding claim 8, the combination of Chu and Kryvaltsevich teaches all the limitations of the base claims as outlined above.
	Further, Kryvaltsevich teaches wherein the adjustment factor and a size of the overall spare area have a negative correlation(Fig.6, 7A,B Para7-9, 102-104, 125-128 write amplification is inversely proportional to spare space). 
Regarding claim 9, the combination of Chu and Kryvaltsevich teaches all the limitations of the base claims as outlined above.
	Further, Chu teaches wherein processing unit is arranged to: calculate the spare area in the source block according to a ratio of a data amount of data in the source block that has been copied to a destination block based on the GC operation to a valid page percentage of the source block(Fig.2A-2B; Para10-11, 25-27).  
Regarding claim 10, the combination of Chu and Kryvaltsevich teaches all the limitations of the base claims as outlined above.
	Further, Chu teaches wherein processing unit is arranged to: calculate the overall spare area according to a summation of the spare area in the spare blocks, the spare area in the one or more target blocks and the spare area in the one or more destination blocks; calculate the overall spare area according to a summation of the spare area in the spare blocks, the spare area in the one or more target blocks, the spare area in the one or more destination blocks and the spare area in the source block; calculate the overall spare area according to a summation of the spare area in the spare blocks, the spare area in the one or more destination blocks and the spare area in the source block; or calculate the overall spare area according to a summation of the spare area in the spare blocks, the spare area in the one or more target blocks and the spare area in the source block(Fig.1, 2A-2B; Para9-10 "The data storage device comprises: a flash memory, comprising a spare block pool, and a data block pool, wherein the spare block pool comprises a plurality of spare blocks, and the data block pool comprises a plurality of data blocks" Para18-19).
Regarding claim 11, the combination of Chu and Kryvaltsevich teaches all the limitations of the base claims as outlined above.
Further, Kryvaltsevich teaches wherein processing unit is arranged to: calculate the GC-to-host base ratio according to a valid page percentage of the source block; determine a GC-to-host write ratio according to a product of the GC-to-host base ratio and the adjustment factor, where the GC-to-host write ratio indicates a ratio of a write amount of valid data based on the GC operation to a write amount of user data based on host write commands(Fig.6, 7A,B Para7-9 "calculating a garbage collection (GC)/HOST ratio based on at least a part of invalid count of GC blocks and valid count of GC blocks" Para120-122); and perform writing of valid data based on the GC operation according to the GC-to-host write ratio, while performing writing of user data based on the host write commands (Fig.6, 14 Para102-104 "The ratio between the HOST and BGC can be represented by a write amplification factor Al' or an effective write amplification eWA, wherein eWA=l/A" Para125-128, 161-162).
Regarding claims 1-6,12-18, the combination of Chu and Kryvaltsevich teaches these claims according to the reasoning set forth in claim 7-11.
Response to Arguments
Applicants argument, with respect to claims 1-18 have been fully considered and they are not persuasive.
Applicant argues Chu fails to teach “which includes a spare area in a plurality of spare blocks in the flash memory and at least two of a spare area in one or more target blocks to which user data of host write commands is being written, a spare area in one or more destination blocks to which valid data of the GC operation is being written and a spare area in a source block from which valid data of the GC operation is being read.”  The Examiner respectfully disagrees.  Chu teaches calculating the number of total valid pages in each block (source/target/destination) of a flash memory.  Thus Chu implicitly determines how many pages in each block contains either no data yet or that contains data that is already written but that is available for garbage collection operations(Fig.1, 2A-2B; Para9-10 "The data storage device comprises: a flash memory, comprising a spare block pool, and a data block pool, wherein the spare block pool comprises a plurality of spare blocks, and the data block pool comprises a plurality of data blocks" Para18-19  “In an embodiment, the controller 140 may calculate the number of total valid pages in each of the data blocks 161-16m to obtain a valid page number, and record the valid page number of the data blocks 161-16m to a valid number table”). Determining how many valid pages area in each block also implicitly tells how much space will be left in a given block that is a source block for garbage collection once the valid pages are moved out of the given block that is the source block for garbage collection.
Therefore, the combination of Chu and Kryvaltsevich renders these claims unpatentable.

Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-18 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135